Citation Nr: 0512195	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-29 050	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for hemangiomas of the 
liver, including on the basis of herbicide (Agent Orange) 
exposure.

2.  Entitlement to an initial rating higher than 20 percent 
and subsequent rating higher than 60 percent for status post 
prostatectomy for cancer.

3.  Entitlement to an initial rating higher than 10 percent 
for impairment of anal sphincter control.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from  October 1964 to 
August 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a decision in December 2001 granting service 
connection for a radical prostatectomy for cancer, based on 
Agent Orange exposure.  A 100 percent evaluation was 
initially assigned, retroactively effective December 4, 2000, 
the date of receipt of the claim for service connection for 
the post-operative prostate disorder; thereafter, a 0 percent 
(i.e., noncompensable) rating was assigned as of May 1, 2001.

In a decision issued in December 2002, the RO raised the 
rating for status post prostatectomy for cancer to 20 
percent, retroactive to May 1, 2001.  Also, the RO granted 
service connection for impairment of anal or rectum sphincter 
control, as secondary to prostate surgery; a 10 percent 
evaluation was assigned, effective May 1, 2001.  The veteran 
appealed for higher initial ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The RO, in a decision of April 2003, denied service 
connection for hemangiomas of the liver, including on the 
basis of herbicide exposure.  In subsequent rating activity, 
the RO denied service connection specifically for a liver 
disorder, claimed as proliferating (systemic) 
angioendotheliomatosis.  By a decision issued in July 2004, 
the RO increased the evaluation assigned for status post 
prostatectomy for cancer from 20 percent to 60 percent, 
effective October 30, 2003.

A hearing was held at the Board in March 2005 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
proceeding is of record.  



The Board will decide the claims for service connection for a 
liver disorder and for higher ratings for status post 
prostatectomy for cancer.  Unfortunately, however, 
the remaining claim - for a higher initial rating for 
impairment of anal or rectum sphincter control - must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning this claim.

FINDINGS OF FACT

1.  Hemangiomas of the liver were not present in military 
service, nor was cancer of the liver demonstrated within the 
first post-service year, nor has proliferating (systemic) 
angioendotheliomatosis been demonstrated at any time since 
service; hemangiomas of the liver are not the result of any 
incident or incidents of service, including exposure to 
herbicides.

2.  From May 1, 2001 to October 29, 2003, status post 
prostatectomy for cancer was manifested by voiding 
dysfunction requiring the wearing of absorbent materials that 
had to be changed less than 2 times per day; since October 
30, 2003, the disorder has been manifested by voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than 4 times 
per day.  

CONCLUSIONS OF LAW

1.  Hemangiomas of the liver were not incurred in or 
aggravated by service, nor may hemangiomas of the liver be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  From May 1, 2001 to October 29, 2003, a rating higher 
than 20 for status post prostatectomy for cancer is not 
warranted; since October 30, 2003, a rating higher than 60 
percent for status post prostatectomy for cancer is also not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115a, and § 4.115b, Diagnostic Codes 7527, 7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, cumulatively, VA notified the claimant by 
letters dated in March 2001 and January 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statements of the case (SSOC's), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his/hers and VA's, for obtaining 
or presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC's what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the March 2001 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's December 2001 decision 
initially adjudicating his claim and granting service 
connection for status post prostatectomy for cancer, with 
assignment of a disability rating.  As well, the January 2003 
letter from the RO advising him of his rights in VA's claims 
process predated the RO's April 2003 decision initially 
adjudicating his claim and denying service connection for a 
liver disorder.  Accordingly, that VCAA letter complied with 
the sequence of events (i.e., letter before denial) 
stipulated in the Pelegrini decisions, both I and II.

With respect to the VCAA letter of March 2001, the claimant 
was requested to respond within 60 days.  With respect to the 
VCAA letter of January 2003, the claimant was requested to 
respond within 30 days.  38 C.F.R. § 3.159(b)(1) (2004) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5103(a).  Thus, 
that regulatory provision was found to be invalid because it 
was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, including liver 
malignancies, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a).



A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for 
status post prostatectomy for cancer, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, at 125-26.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule  
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a.

Prostate gland injuries, infections, hypertrophy and 
postoprative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  

A 100 percent rating is warranted for malignant neoplasms of 
the genitourinary system.  Note:  Following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, rate as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.

Renal dysfunction:  A noncompensable rating is warranted for 
albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under Diagnostic Code 7101.  A 
30 percent rating is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 60 percent 
rating is warranted for constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent rating is warranted for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
A 100 percent rating is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  



Voiding dysfunction:  Rate particular condition as urine 
leakage, frequency, or obstructed voiding.  Continual Urine 
Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence:  A 20 percent rating is 
warranted for voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A 40 percent rating is warranted for voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day.  A 60 percent rating is 
warranted for voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.

Urinary frequency:  A 10 percent rating is warranted for 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
is warranted for daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.  
A 40 percent rating is warranted for daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.

Obstructed voiding:  A zero percent rating is warranted for 
obstructive symptomatology with or without stricture 
disease, requiring dilatation 1 to 2 times per year.  A 10 
percent rating is warranted where there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of 
the following:  1.  Post-void residuals greater than 150 cc.  
2.  Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec).  3.  Recurrent urinary tract infections 
secondary to obstruction.  4. Stricture disease requiring 
periodic dilatation every 2 to 3 months.  A 30 percent 
rating is warranted where there is urinary retention 
requiring intermittent or continuous catheterization.  



Analysis

Service Connection for a Liver Disorder

The veteran served in Vietnam, no question about this.  But 
his service medical records, including a report of an 
examination in August 1966 for separation from service, show 
no liver defects.  His military service ended in August 1966.

More than two decades later, in August 1987, the veteran was 
hospitalized at a VA medical facility for evaluation of 
diarrhea.  At a general physical examination on admission to 
the hospital, his liver was palpated at 2 cms from the right 
costal margin.  But no reference was made to liver disorders.  
The discharge diagnoses included duodentitis and history of 
alcohol abuse in the past.  

Diagnostic imaging of the veteran's liver was performed at 
Delaney Radiologists Group in October 2002.  An abdominal 
sonogram revealed multiple hepatic lesions, considered 
worrisome for metastases.  A CT scan of the abdomen showed 
multiple hepatic lesions.  Some of lesions had 
characteristics suggestive of hemangiomas, but all could not 
be characterized as such.  A differential diagnosis, though 
less likely, was metastasis.  An MRI of the abdomen, 
performed at Cape Fear Hospital in November 2002, was 
interpreted as showing lesions of the liver consistent with 
hemangiomas.  VA clinical notations, dated in October 2002 
and May 2003, also note the presence of liver lesions.  The 
assessment of VA practitioners was that these lesions were 
benign.  

Added to the record was the report of the veteran's 
evaluation at a VA medical facility more recently, in 
November 2004.  A CT scan of his abdomen and pelvis indicated 
three moderate sized enhancing lesions seen in the liver, as 
well as multiple, small hypodense lesions.  The impression 
was that, while the larger lesions might represent 
hemangiomas and other small hepatic cysts, the possibility of 
malignancy could not be ruled out.  



In testimony during his March 2005 personal hearing, the 
veteran stated that the hemangiomas of his liver are the 
result of his exposure to Agent Orange in Vietnam.  In other 
statements in the record, he requested service connection for 
a liver disorder, claimed as proliferating (systemic) 
angioendotheliomatosis.  He maintained that this condition 
also resulted from his exposure to Agent Orange.  

There is no medical evidence suggesting the liver lesions, 
classified as hemangiomas, were present during military 
service or even for several decades after it concluded.  The 
weight of medical opinion in the claims file is that 
hemangiomas of the liver are not symptomatic of a malignant 
condition.  At the same time, however, the Board is aware 
that some practitioners suspected that liver lesions might be 
indicative of a liver malignancy.  Yet even if lesions of the 
liver are not hemangiomas, and instead represent a 
malignancy, there is no competent medical evidence showing 
that such a malignancy was present during the veteran's 
military service or during the first year after he completed 
military service.  In sum, there is no objective evidence to 
support a grant of service connection for hemangiomas of the 
liver on a direct basis or to support grant of service 
connection for a putative malignancy of the liver on either a 
direct or presumptive basis.  

In regard to the assertion relating liver hemangiomas to 
herbicide exposure (specifically, Agent Orange), the fact 
that the veteran had service in Vietnam during the Vietnam 
era is sufficient, in and of itself, to presume he had 
herbicide exposure while there.  However, his current liver 
disorder manifested by hemangiomas is not among the 
conditions listed above at 38 C.F.R. § 3.309(e).  So he is 
not entitled to a grant of service connection for a liver 
hemangiomas on a presumptive basis as a result of herbicide 
exposure.  He also has not provided any competent medical 
opinion otherwise attributing liver hemangiomas to herbicide 
exposure while he was in Vietnam, and thus, he is also not 
entitled to a grant of service connection for liver 
hemangiomas on a direct incurrence basis, in the alternative.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").

The veteran's unsubstantiated lay assertion is the only 
evidence linking liver hemangiomas to his military service.  
There is no indication from the record that he has any 
medical training or expertise.  And as a layman, he simply is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented showing that liver a disorder manifested as 
hemangiomas had its onset in service or is otherwise 
attributable to service.  

The veteran also contends that he has proliferating 
(systemic) angioendotheliomatosis, one of the conditions for 
which service connection may be granted on a presumptive 
basis, as a result of herbicide exposure.  There is, however, 
no competent medical evidence corroborating his assertion 
that he now has proliferating (systemic) 
angioendotheliomatosis.  And as alluded to earlier, 
as a layman, he simply is not qualified to render a 
diagnosis.  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons, the claim for service connection for a 
liver disorder must be denied because the preponderance of 
the evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Propriety of the Ratings for Status Post Prostatectomy for 
Cancer

Reports from private doctors show that, in May 2000, the 
veteran underwent a radical prostatectomy for prostate 
cancer.  And during his recuperation, he received radiation 
therapy through November 2000.

A July 2000 treatment notation from Patrick Maguire, M.D., 
indicates the veteran reported some incontinence post-
operatively, as he had to change pads two to three times 
daily.  When seen in October 2000, it was reported that he 
had developed minimal hesitation at the start of the urinary 
stream, which had persisted from early in his course of 
radiation therapy, though it had not progressed 
significantly.  By the end of the treatment, he had 
reportedly experienced some increase in his nocturia to three 
times per night.  

According to a June 2000 treatment entry from Urology 
Associates of Southeastern North Carolina, the veteran was 
evaluated for follow-up after a radical perineal 
prostatectomy.  He reported that his urinary flow was good 
and that he had minimal incontinence of a few drops, if he 
felt urgency.  In September 2000, it was reported that he was 
tolerating radiation therapy very well.  He had experienced 
minimal hematuria and hesitancy.  He did have frequency once 
per hour.  In January 2001, it was noted that radiation 
therapy had been completed in November 2000.  The veteran 
then reported having nocturia three times per night, but this 
was still less than before surgery.  He indicated he had 
experienced an exacerbation of his urinary dribbling with 
radiation, but was apparently getting better already.  He had 
been started on Ditropan, for his frequency, urgency and urge 
incontinence, and apparently this had improved his condition.  
On September 14, 2001, he denied experiencing leakage or 
frequency.  He reported his urine flow was somewhat weak, but 
he felt he was emptying his bladder well.  A bladder scan 
showed that his residual urine measured 70 cc.  On September 
21, 2001, he reported nocturia three to four times per night.  

A VA examination for the purpose of evaluating the post-
operative prostate disorder was performed in January 2002.  
The veteran indicated he urinated ten times during the day, 
on an hourly basis, as well as ten times per night, also on 
an hourly basis.  The diagnoses included status post radical 
prostatectomy and radiation therapy, complicated by urge 
incontinence.  

Added to the record in February 2003 was a statement from a 
former employer.  According to the statement, the veteran had 
worked as a shipper in a warehouse of a textile plant, with 
employment dates listed as July 1970 to December 2001.  He 
had been out from work from May 2000 to April 2001 due to his 
illness.  He had been laid off due to a plant closing.  

In his March 2003 substantive appeal (VA Form 9) concerning 
his claim for an increased rating for status post 
prostatectomy for cancer, the veteran claimed he had to void 
as often as 8 to 10 times per night.  He indicated that the 
frequency of voiding depended on the amount of water he 
drank.  He pointed out that he had to drink lots of water 
before bedtime to avoid cramping from the medications he took 
for hypertension and a thyroid condition.  

Other clinical records from the above-named urology group 
practice show the veteran presented in April 2003, 
complaining of urinary frequency and urge incontinence.  It 
was reported that he had been started on Levbid, twice a day, 
with little improvement in his symptoms.  He wore a urinary 
pad whenever he went out for more than a couple of hours.  He 
indicated that his flow was minimal.  Cystoscopy showed a 
very tight anastomotic stricture proximal to the membranous 
urethra.  Surgery was recommended to widen the stricture.  

The veteran was evaluated at the urology group practice on 
October 30, 2003.  He reported he was having to increase his 
usage of large pads for urinary incontinence.  He reported 
that, six months before, he had used one pad per day if he 
went out for more than two hours and he now was using six to 
seven pads per day.  He indicated he had a good urinary flow, 
but claimed he was leaking all day long.  He remarked that he 
was up six to seven times per night to urinate.  The 
assessment was that either his symptoms were somewhat 
exaggerated or they could possibly be due to a structure for 
which dilation had been recommended.  

At his personal hearing in March 2005, the veteran testified 
that he has to urinate about ten times per day and about 10 
times per night.  He stated that he must change absorbent 
materials more than four times daily because of his urine 
leaking.  He claimed that the extensive urinary frequency and 
urine leakage he described have been present since his 
prostate surgery and warrant assignment of a 60 percent 
rating for the post operative residuals of the prostatectomy 
since May 1, 2001.



A review of the record shows the veteran received a course of 
radiation therapy following removal of his prostate in May 
2000 for treatment of prostate cancer.  The radiation 
treatment was completed by November 2000.  There is no 
indication from the medical evidence that the cancer recurred 
following surgery and radiation therapy.  Accordingly, absent 
a malignancy of the genitourinary system, the postoperative 
residuals of the prostatectomy are rated on the basis of 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  There is no indication from the medical 
evidence that the veteran has experienced renal dysfunction 
since prostate surgery or radiation follow-up therapy.  So 
post-operative residuals of prostate cancer, in this case, 
are rated on voiding dysfunction.

As to the extent of voiding dysfunction since May 1, 2001, 
the date on which a 100 percent schedular evaluation was 
terminated and a 20 percent rating assigned, there is little 
clinical evidence about the frequency with which the veteran 
had to change absorbent materials because of urine leakage.  
Specifically, two clinical notations, one in July 2000 and 
the other in October 2003, refer to the frequency with which 
the veteran changed pads.  

In July 2000, the veteran reportedly had to change pads two 
to three times per day.  However, the examiner pointed out 
that the need to change pads two to three times per day was 
in the context of the veteran's recuperation from a radical 
prostatectomy only about two months before.  The clinical 
notation, then, suggests that the need to use two to three 
pads per day might well have been an acute response to recent 
surgery, and that a problem of urine leakage - necessitating 
two to three pads daily - might not persist for the long-
term.  Then, by the veteran's own history first recorded on 
October 30, 2003, he acknowledged using only one pad per day 
even about six months before, with the increase to six to 
seven pads occurring only recently.  

The veteran's statements about the frequency with which he 
had to change absorbent pads, against the backdrop of the 
totality of the clinical evidence, indicates that he actually 
had to change absorbent pads less than two times per day, 
during the period from May 1, 2001 through October 29, 2003.  
In order to have been entitled to assignment of a schedular 
rating higher than 20 percent for urine leakage from post-
operative residuals of a prostatectomy for cancer, from May 
1, 2001 through October 29, 2003, the condition must have 
required the wearing of absorbent material that had to be 
changed two to four times per day.  This has not been 
demonstrated.  Moreover, in order to be entitled to a 
schedular rating higher than 60 percent for post-operative 
residuals of a prostatectomy for cancer since October 30, 
2003, there must be evidence of a recurrence of the 
malignancy.  This, too, has not been demonstrated.  

The Board shall also consider if the veteran, during the 
period from May 1, 2001 through October 29, 2003, was 
entitled to a schedular rating higher than 20 percent for 
post-operative residuals of a prostatectomy for cancer on the 
basis of voiding dysfunction other than that involving urine 
leakage requiring the wearing of absorbent materials.  
Specifically, the Board shall determine whether the veteran's 
post-operative prostate disorder warrants assignment of a 
rating higher than 20 percent from May 1, 2001 through 
October 29, 2003, on the basis of voiding dysfunction 
involving either urinary frequency or obstructed voiding.  To 
this end, the Board has taken note of his statements about 
his condition in light of the objective clinical findings.  

Reports from private physicians reveal a pattern of some 
urinary frequency after the veteran underwent the May 2000 
radical prostatectomy, followed by radiation therapy.  
Significantly, about one month after surgery, in June 2000, 
the veteran indicated he was experiencing only minimal 
urinary incontinence.  He apparently experienced some 
increase in frequency associated with the course of radiation 
therapy, with treatment entries of September and October 2000 
indicating reported urinary frequency of once per hour during 
the day and two to three times per night.  His statements in 
September 2001, when he denied urine leakage and reported 
voiding no more than three to four times per night, again 
indicate a similar pattern of urinary frequency.  



Further, an April 2003 treatment entry from a private 
physician indicates an apparent increase in urinary 
frequency, to the extent that the veteran had been put on 
medication to manage the problem.  However, at the April 2003 
clinical visit, no reference was made to the number of times 
per day or night the veteran had to void.  

The veteran testified in March 2005 that, during the entire 
appeal period starting on December 4, 2000, he has had to 
void about ten times per day and ten times per night.  As 
well, in his substantive appeal (VA Form 9) received in March 
2003, he claimed that he had to void eight to ten times per 
night.  Also, at his VA examination for purposes of rating 
status post prostatectomy for cancer, he stated that he 
urinated at least ten times per day and ten times per night.  
As mentioned, in his March 2003 substantive appeal, he stated 
that he drank a lot of water because of problems with other 
medical conditions that are not the subjects of this appeal.  
However, in view of his medical history, considering 
especially the radical prostatectomy and course of radiation 
therapy, the Board shall assume that the veteran's urinary 
frequency stems from his service-connected prostate cancer 
and the measures required for its treatment.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).

In any event, the Board observes that statements made purely 
for treatment purposes tend to be inherently more credible 
and probative than those made for compensation purposes.  
This generally is because, when only receiving treatment, 
there is no incentive to fabricate information for personal 
gain - financial or otherwise.  Accordingly, the extent of 
urinary frequency during the day or night, described in 
visits to treating physicians over recent years, is simply a 
much more persuasive indication of the actual frequency of 
voiding than are the statements about urinary frequency made 
for compensation purposes.  In order to have been entitled to 
assignment of schedular rating higher than 20 percent for 
status post prostatectomy for cancer on the basis of urinary 
frequency, for the period from May 1, 2001 to October 29, 
2003, there must have been a daytime voiding interval less 
than one hour, or; awakening to void five or more times per 
night.  This has not been demonstrated.

The medical evidence indicates some complaints of hesitancy 
in urinating since the veteran's May 2000 radical 
prostatectomy.  However, significantly, in September 2001, he 
remarked that he was emptying his bladder, and a bladder scan 
showed post void urine residuals of 70 cc, far less than the 
150 cc that VA governing criteria specify as a sign of marked 
obstructive symptomatology.  There is no indication from 
clinical records that the veteran has experienced a pattern 
of recurrent urinary tract infections secondary to 
obstruction.

An apparent increase in symptoms of obstructed voiding is 
shown by an April 2003 clinical notation indicating that 
surgery was recommended because of a stricture in or near the 
urethra.  The veteran declined surgery that, in the opinion 
of his treating physician, would resolve urge incontinence he 
was then experiencing.  In any event, for the period from May 
1, 2001 through October 29, 2003, the medical evidence does 
not show the veteran experienced symptoms of marked urinary 
obstruction on a recurrent basis.  In order to have been 
entitled to a schedular rating higher than 20 percent for 
post-operative residuals of a prostatectomy for cancer, based 
on obstructed voiding, from May 1, 2001 to October 29, 2003, 
there must have been urinary retention requiring intermittent 
or continuous catheterization.  This has not been 
demonstrated.

The Board finds, as well, that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedular standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2004).  In this regard, the Board 
has taken note of a statement from a former employer 
indicating the veteran's prolonged absence from the workplace 
for an unspecified illness.  That prolonged absence took 
place from May 2000 to April 2001.  Although the employer 
does not specify the illness, the Board shall assume it was 
the veteran's prostate cancer and the measures required to 
treat it.  The time frame during which the veteran underwent 
the prostatectomy for prostate cancer, with several months of 
follow-up radiation therapy, is from about May 2000 through 
November 2000.  



Consistent with governing criteria pertaining to service-
connected malignancies of the genitourinary system, the 
veteran had been in receipt of a 100 percent schedular 
evaluation from December 4, 2000 through the end of April 
2001.  There is no dispute that his prostate cancer was 
present before December 4, 2000.  However, the 100 percent 
schedular rating cannot be granted prior to December 4, 2000, 
the date of receipt of the claim of service connection for a 
post-operative residuals of surgery for prostate cancer.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2004).  Even acknowledging that his service-connected post-
operative prostate condition markedly interfered with 
employment during the period from December 4, 2000 through 
the end of April 2001, he was then appropriately compensated 
by the 100 percent schedular evaluation - which, indeed, is 
the highest possible rating.

In the absence of objective evidence suggesting the veteran's 
service-connected post-operative prostate condition has 
markedly interfered with employment at any time since May 1, 
2001, and absent objective evidence that the condition has 
required frequent periods of hospitalization or has otherwise 
satisfied criteria for assignment of an extra-schedular 
evaluation since May 1, 2001, the Board is not required to 
remand this matter for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

Note also that, in this case, the RO has already "staged" the 
rating assigned for the veteran's status post prostatectomy 
for cancer.  That is, the RO initially assigned a 100 percent 
rating for this condition from December 4, 2000 through 
April 30, 2001; then a 20 percent evaluation from May 1, 2001 
through October 29, 2003; and a 60 percent evaluation since 
October 30, 2003.  The record does not support assigning 
different percentage disability ratings during the period in 
question.  Fenderson, supra.  In reaching this determination 
as to the propriety of the ratings assigned for status post 
prostatectomy for cancer, the Board has been mindful of the 
doctrine of the benefit of the doubt.  But since, for the 
reasons stated, the preponderance of the evidence is against 
the claim, this doctrine does not apply.  38 C.F.R. § 4.3.


ORDER

Service connection for hemangiomas of the liver is denied.

An initial rating higher than 20 percent for status post 
prostatectomy for cancer, as well as a subsequent rating 
higher than 60 percent for this disorder, is denied.


REMAND

The veteran asserts that he has occasional involuntary bowel 
movements and must wear a pad, and he claims these problems 
with impairment of anal sphincter control warrant assignment 
of more than a 10 percent rating.  

The Board notes that the veteran was last afforded a VA 
examination of his service-connected impairment of anal 
sphincter control in January 2002, several years ago, and he 
effectively claims increased symptomatology during the years 
since.  So he should be reexamined.  See, e.g., Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  See, too, 38 U.S.C.A. § 5103A(d) (West 2003); 
Dudnick v. Brown, 10 Vet. App. 79 (1997).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
impairment of anal sphincter control.  
The examination should include a review 
of his pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
examiner should comment as to whether the 
clinical picture indicates the veteran 
experiences impairment of sphincter 
control to the extent that he has 
occasional involuntary bowel movements, 
necessitating the wearing of a pad.  
The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  

2.  Review the report of the VA 
examination to ensure it provides the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


